341 F.2d 297
Hughes Alonzo ROBINSON, Appellantv.Tommy C. MANN, Trustee, et al., Appellees.
No. 21370.
United States Court of Appeals Fifth Circuit.
February 16, 1965.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
On Petition for Rehearing.


1
Rehearing Denied.


2
For former opinion, see 5 Cir., 339 F.2d 547.


3
Hughes Alonzo Robinson, pro se.


4
George E. Saliba, E. S. Sell, Jr., William Joseph Patterson, Jr., and John D. Comer, Macon, Ga., for appellees.


5
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.

PER CURIAM:

6
It is ordered that the petitions for rehearing in the above entitled and numbered cause filed, respectively, by appellant, Hughes Alonzo Robinson, and by appellee, Citizens and Southern National Bank, be, and the same are, hereby denied.